t c memo united_states tax_court steven rothman and rory rothman petitioners v commissioner of internal revenue respondent docket no filed date frank agostino reuben g muller eduardo s chung lawrence m brody and jairo g cano for petitioners marissa j savit peggy gartenbaum and nancy j lee for respondent this opinion supplements our prior memorandum opinion in rothman v commissioner tcmemo_2012_163 supplemental memorandum opinion laro judge petitioners move the court to reconsider and vacate our opinion in rothman v commissioner tcmemo_2012_163 see rule in that opinion the facts and holdings of which we incorporate herein we held by way of partial summary adjudication that the appraisal attached to petitioners’ joint federal_income_tax return rosado appraisal was not a qualified_appraisal as defined in sec_1_170a-13 income_tax regs sometimes qualified_appraisal regulation we further held that issues of material fact remained in respect of whether petitioners’ deductions under sec_170 might be allowed under sec_170 we based our opinion in part on scheidelman v commissioner tcmemo_2010_151 the u s court_of_appeals for the second circuit recently vacated and remanded 682_f3d_189 2d cir and this case is appealable to that court in accordance with 54_tc_742 aff’d 445_f2d_985 10th cir we conclude that reconsideration is appropriate and that we must vacate the portion of rothman v commissioner slip op pincite that 1unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the applicable version of the internal_revenue_code is inconsistent with the court of appeals’ opinion in scheidelman however we shall deny petitioners’ request to vacate our opinion in full because we decline to recognize the rosado appraisal as qualified when examining the rosado appraisal’s collective defects in the light of the qualified_appraisal regulation and the supreme court’s decision in mayo found for med educ research v united_states u s ___ 131_sct_704 we are not persuaded that the court of appeals’ decision in scheidelman requires that we recognize the rosado appraisal as qualified background in rothman v commissioner tcmemo_2012_163 the parties filed cross- motions for partial summary_judgment asking the court to determine whether the rosado appraisal was qualified we decided those motions using a three-prong approach first relying on scheidelman v commissioner tcmemo_2010_151 we concluded that the rosado appraisal did not satisfy the requirements of sec_1_170a-13 and k income_tax regs and consequently was not qualified rothman v commissioner slip op pincite we noted that the rosado appraisal including the addendum was identical in all material respects to the appraisal obtained by the taxpayers in scheidelman scheidelman appraisal and particularly with respect to the valuation method and specific basis for the underlying value id slip op pincite second we recognized that the rosado appraisal suffered from defects not presented to or not emphasized in the opinion of this court in scheidelman we thought it relevant to address these infirmities and to decide whether the rosado appraisal met the requirements of sec_1_170a-13 and b and ii a c d f g and i income_tax regs we determined that the rosado appraisal failed most of these requirements and we concluded that the substantial compliance doctrine should not be invoked to recognize the defective appraisal as qualified for purposes of sec_170 rothman v commissioner slip op pincite third we examined but did not adjudicate whether the noncash charitable_contribution_deduction for or the related carryover deduction for should be disallowed under the general denial rule in sec_170 rothman v commissioner slip op pincite we concluded that triable issues of fact existed in respect of whether the sec_170 reasonable_cause exception precluded denial of the deductions and we reserved ruling on that issue until after trial id four days after we released our opinion in rothman the court_of_appeals for the second circuit released its opinion in scheidelman that court held that the scheidelman appraisal sufficiently detailed the method and basis of valuation within the purview of sec_1_170a-13 and k income_tax regs scheidelman v commissioner f 3d pincite petitioners filed the pending motion for reconsideration one week after the court_of_appeals released its opinion in scheidelman petitioners essentially ask through that motion that we vacate our opinion in rothman on grounds they have already asserted and for the reasons stated by the court_of_appeals in scheidelman discussion reconsideration under rule is intended in part to correct substantial errors of law see 131_tc_185 110_tc_440 we have broad discretion as to whether to grant a motion for reconsideration estate of quick v commissioner t c pincite and an intervening change_of controlling law may warrant our exercising that discretion see 709_f2d_782 2d cir see also alioto v commissioner tcmemo_2008_185 96_tcm_63 we conclude that a decision by the same court to which an appeal in this case would lie specifically addressing an appraisal described by us as identical requires that we reconsider our opinion petitioners begin by asking us to reconsider whether the rosado appraisal met the requirements of sec_1_170a-13 and k income_tax regs we shall do so our previous opinion in this case held consistent with our then- intact decision in scheidelman v commissioner tcmemo_2010_151 that the rosado appraisal was not qualified because it lacked a method and specific basis for the determined value rothman v commissioner slip op pincite we observed that the rosado and scheidelman appraisals included identical language and were materially the same id slip op pincite the court_of_appeals later held that the scheidelman appraisal included a valuation method and a specific basis as required by sec_1_170a-13 j and k income_tax regs scheidelman v commissioner f 3d pincite given that holding we now conclude that the rosado appraisal meets the requirements of sec_1_170a-13 and k income_tax regs we shall issue an order vacating that portion of our prior opinion at tcmemo_2012_163 concluding that the rosado appraisal was not qualified because it lacked a valuation method and a specific basis for the underlying value the question remains however whether the rosado appraisal’s additional defects cited in rothman v commissioner slip op pincite separately or in the aggregate cause us to reaffirm our holding that the rosado appraisal was not qualified we conclude they do because those defects are significant petitioners ask us to vacate the balance of our prior opinion because they state the court of appeals’ decision in scheidelman and the likeness of the rosado and scheidelman appraisals require that we do so for the reasons explained in rothman v commissioner slip op pincite and as we explain below we will not grant petitioners the relief they seek as relevant here congress made two express delegations of authority to the secretary as to a deduction under sec_170 first in the general allowance rule_of sec_170 congress provided a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary second in the deficit_reduction_act_of_1984 defra pub_l_no sec stat pincite congress invited the secretary to promulgate regulations that define the term qualified_appraisal to include any additional information the secretary may require as noted in rothman v commissioner slip op pincite the secretary promulgated the qualified_appraisal regulation for the stated purpose of conforming existing regulations to defra sec see t d 1988_1_cb_99 preamble the qualified_appraisal regulation was therefore issued in response to congress’ express delegation of authority for that reason and by mandate of the supreme court we must defer to the qualified_appraisal regulation unless we find it arbitrary capricious or manifestly contrary to the statute see mayo found u s at ___ s ct pincite 467_us_837 recently we concluded that the qualified_appraisal regulation passes muster under each prong of chevron because the regulation matches the congressional interpretation in defra see mohamed v commissioner tcmemo_2012_152 slip op pincite analyzing whether the qualified_appraisal regulation is valid under chevron step sec_1 and petitioners do not assert that the qualified_appraisal regulation is invalid and we confirm the validity of the regulation for the reasons stated in mohamed the court of appeals’ decision in scheidelman while dispositive of our inquiry as to whether the rosado appraisal included a method and a specific basis for the valuation does not speak to any of the additional defects observed in our prior opinion in rothman nor do we expect it would have this court’s opinion in scheidelman was decided on grounds that the scheidelman appraisal lacked a method and a specific basis for the valuation the court_of_appeals in scheidelman in turn addressed only whether the scheidelman appraisal complied with the requirements of sec_1_170a-13 and k income_tax regs scheidelman v commissioner f 3d pincite we are concerned here only with clauses j and k of the qualified_appraisal regulation the rosado appraisal by contrast suffers from numerous defects not presented to the court_of_appeals in scheidelman the qualified_appraisal regulation impose sec_15 distinct requirements before an appraisal is recognized as a qualified_appraisal for purposes of sec_170 see id pincite n listing requirements rothman v commissioner slip op pincite same while a few of these requirements may be open to interpretation eg method and specific basis of valuation many more are seemingly straightforward an appraiser who meets the statutory or regulatory requirements to be recognized as a qualified_appraiser must surely recognize that when as here the qualified_appraisal regulation provides that a qualified_appraisal shall include a statement that the appraisal was prepared for income_tax purposes the secretary meant just that so too must a qualified_appraiser understand that when the secretary states that an appraisal must include the appraised fair_market_value within the meaning of sec_1_170a-1 of the property the secretary does not mean that the measure of value to be used is market_value as contemplated in the uniform standards of professional appraisal practice because the qualified_appraisal regulation was promulgated under an express delegation of congressional authority and passes muster under chevron the supreme court has instructed that we respect the lines the secretary has drawn therein as a valid exercise of rulemaking authority see mayo found u s at ___ s ct pincite the court_of_appeals concluded in scheidelman that the qualified_appraisal regulation’s purpose was achieved because the scheidelman appraisal provides the internal_revenue_service with sufficient information to evaluate the claimed deduction and ‘deal more effectively with the prevalent use of overvaluations ’ scheidelman v commissioner f 3d pincite quoting 109_tc_258 aff’d 166_f3d_332 4th cir we are not persuaded that the same is true for the rosado appraisal the cumulative effect of the defects discussed in rothman but not at issue in scheidelman deprives the internal_revenue_service of sufficient information to evaluate the deductions claimed the rosado appraisal describes and values a property right different from the one petitioners contributed and in doing so fails to describe the easement accurately or in sufficient detail for a person unfamiliar with the property to ascertain whether the appraised property and the contributed_property were one and the same rothman v commissioner slip op pincite the rosado appraisal does not disclose the terms of the agreement between nat and petitioners because the appraisal attached two unexecuted deeds of easement that did not communicate the existence of the mortgages id slip op pincite the mortgages alone may have caused the charitable_contribution deductions to be disallowed see id slip op pincite n and mr rosado’s failure to disclose their existence inhibited respondent from evaluating the deductions claimed moreover the rosado appraisal values a property interest greater than the one petitioners contributed id slip op pincite and it applies the wrong measure of value id slip op pincite against this backdrop even when we view the rosado appraisal in the light of the court of appeals’ decision in scheidelman we decline to conclude the rosado appraisal is qualified for purposes of sec_1_170a-13 income_tax regs as explained in rothman v commissioner slip op pincite the rosado appraisal failed to satisfy of regulatory requirements and following reconsideration we conclude that the rosado appraisal still fails to satisfy of requirements we are hard pressed to change our view that an appraisal which fail sec_2after reconsideration we conclude that the rosado appraisal did not comply with sec_1_170a-13 and c and ii a c d f g and i income_tax regs and that the rosado appraisal did comply with sec_1 170a- c i d and ii b e h j and k income_tax regs although we continued the majority of the regulatory requirements is harmonious with the qualified_appraisal regulation for the foregoing reasons and because of the reasons stated in rothman v commissioner slip op pincite we reconfirm that the rosado appraisal was not qualified to be clear we have not denied and are not now denying petitioners’ claimed charitable_contribution_deduction for or the corresponding carryover for whereas our ruling that petitioners failed to obtain a qualified_appraisal generally leads towards a denial of those deductions see sec_170 the deductions are not disallowed if the failure was due to reasonable_cause and not to willful neglect see sec_170 whether petitioners acted with reasonable continued reserved decision on whether the appraisal was prepared signed and dated by a qualified_appraiser as required under sec_1_170a-13 income_tax regs we were and still are satisfied that the rosado appraisal was not qualified 3we are mindful of the u s court_of_appeals for the first circuit’s recent opinion in kaufman v commissioner ___ f 3d ___ 1st cir date aff’g in part vacating in part and remanding in part 134_tc_182 there the court noted that the substantial compliance doctrine may be used to forgive minor discrepancies relating to the qualified_appraisal regulation id at ___ slip op pincite because we conclude that the rosado appraisal suffers from defects which are many and significant we do not find kaufman to alter our result that the rosado appraisal was not qualified our result in the instant case is consistent with the first circuit's decision in kaufman in that the case is proceeding to trial on the issue of valuation and whether the reasonable_cause exception of sec_170 applies cause is as we concluded in rothman v commissioner slip op pincite an issue that must be tried we have considered all arguments made and to the extent not specifically addressed herein conclude they have been previously addressed in our prior opinion in this case or are irrelevant moot or without merit to give effect to the foregoing an appropriate order will be issued
